Order filed February 14, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-01007-CV
                                    ____________

                           DORA BURNETT, Appellant

                                        V.

   PACIFIC EMPLOYERS INSURANCE COMPANY, ET AL AND ACE
          AMERICAN INSURANCE COMPANY, ET AL, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-31924

                                    ORDER

      Appellant’s brief was due January 28, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
March 18, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM